                                          Case 4:19-cv-01633-YGR Document 29 Filed 06/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SAMUEL LOVE,                                        CASE NO. 19-cv-01633-YGR
                                   8                  Plaintiff,
                                                                                            ORDER ADOPTING IN PART MAGISTRATE
                                   9            vs.                                         JUDGE'S REPORT AND RECOMMENDATION
                                  10    DUTCHESS Z. BOOZE, ET AL.,                          Re: Dkt. Nos. 24, 27
                                  11                  Defendants.

                                  12          The Court has carefully reviewed Magistrate Judge Sallie Kim’s Report and
Northern District of California
 United States District Court




                                  13   Recommendation (Dkt. No. 27 (“Report”)) recommending that the Court deny without prejudice
                                  14   plaintiff Samuel Love’s motion for default judgment against defendants Dutchess Z. Booze and
                                  15   Kevin U. Booze. No party filed an objection.
                                  16          The Magistrate Judge’s recommendation is based on two findings. First, the Report finds
                                  17   that plaintiff’s allegations are insufficient because he states that he does not know “true names of
                                  18   Defendants, their business capacities, their ownership connection to the property and business, or
                                  19   their relative responsibilities in causing the access violations.” However, plaintiff’s motion for
                                  20   default judgment and Exhibit 4 to the motion provide additional details about the defendants and
                                  21   their relationship to this case. Although these statements are not contained in the complaint, they
                                  22   appear to resolve the Magistrate Judge’s concerns regarding insufficiency of the allegations
                                  23   regarding defendants. As such, the Court is not persuaded that this is a proper basis for denial of
                                  24   the motion for default judgment, nor does the Court find it necessary to order plaintiff to clarify
                                  25   these allegations.
                                  26          Second, the Report expresses concerns about whether plaintiff has established proper
                                  27   service of process on defendants. On this issue, the Court finds the Report correct, well-reasoned,
                                  28   and thorough, and adopts it in every respect. The Court further notes that although the Clerk of
                                          Case 4:19-cv-01633-YGR Document 29 Filed 06/02/20 Page 2 of 2




                                   1   the Court entered default as to Mr. Booze on July 25, 2019 and as to Ms. Booze on August 21,

                                   2   2019, likely based on the proofs of service that had been filed, the Report identifies discrepancies

                                   3   in plaintiff’s filings that case doubt on the propriety of service. The Report also states that

                                   4   plaintiff should be “prepared to show the grounds for believing that these Doe individuals [who

                                   5   allegedly accepted service] were apparently in charge.” As of this filing, plaintiff has not made

                                   6   any such showing. Accordingly, and for the reasons set forth in this portion of the Report,

                                   7   plaintiff’s motion for default judgment is DENIED WITHOUT PREJUDICE. By no later than July

                                   8   10, 2020, plaintiff shall file with the Court proper proof of service or a statement explaining the

                                   9   grounds for believing defendants were properly served via the Doe individuals.

                                  10          This Order terminates Docket Numbers 24 and 27.

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 2, 2020
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                          UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
